Citation Nr: 0926442	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  03-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial evaluation for impaired 
vision in the right eye, currently assigned a 10 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran participated in a videoconference hearing with 
the undersigned Veterans Law Judge in February 2007.  A 
transcript of that proceeding has been associated with the 
Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

The Board recognizes that the appeal has been remanded 
previously in September 2008 and April 2007.  However, after 
a review of the record, another remand is necessary.  

In the September 2008 remand, the RO was directed to make a 
specific determination as to whether referral of the claim to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of 
whether "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities" was warranted.  
See 38 C.F.R. § 3.321(b)(1) (2008); VAOPGCPREC 6- 96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  In reviewing the record, the Board 
notes that the development appears to be incomplete.  In a 
written brief presentation submitted by the Veteran's 
representative in June 2009, it was noted that the record 
reflected that the AMC failed to re-evaluate the case at all.  
The Veteran's representative further explained that the 
VACOLS system indicated that a SSOC was issued in March 2009, 
but it was not associated with the file and that the absence 
of the SSOC was unacceptable.  Upon review of the record, the 
Board notes that there is no SSOC associated with the claims 
file and it is unclear as to whether the Veteran was issued a 
SSOC. As the SSOC is absent from the claims file, the Board 
cannot determine if the remand instructions were completed.  
Therefore, in order to comply with the September 2008 remand, 
the claim must be remanded to associate the March 2009 SSOC 
with the claims file or to issue another SSOC if the March 
2009 SSOC is unavailable.  Remand instructions are neither 
optional nor discretionary, and full compliance is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Associate the March 2009 SSOC with the 
claims file and send a copy of the SSOC to 
the Veteran.  Allow the Veteran and his 
representative the appropriate amount of 
time to respond and then return the case 
to the Board, if in order.  

2.  If the March 2009 SSOC is not 
available, review whether the Veteran's 
claim for a rating higher than 10 percent 
for visual impairment of the right eye 
should be referred to the Under Secretary 
for Benefits or the Director, Compensation 
and Pension Service, for consideration of 
an extraschedular evaluation.  All 
evidence of record should be reviewed, 
including the complete copy of the 
February 2008 examination report.  In this 
determination, use the three-step 
analysis, set forth in Thun, supra, as 
follows:

Step 1- Compare the level of severity and 
symptomatology of the right eye keratitis, 
status post penetrating keratoplasty, with 
the established criteria found in the 
rating schedule for that disability. If 
the criteria reasonably describe the 
claimant's disability level and 
symptomatology, including the lack of 
stereopsis (depth perception), slow 
tracking, and glare problems, then the 
assigned schedular evaluation is adequate, 
and no referral is required.

Step 2- If the schedular evaluation does 
not contemplate the claimant's level of 
disability and symptomatology and is found 
inadequate, the RO must determine whether 
the claimant's exceptional disability 
picture exhibits other related factors 
such as those identified by the regulation 
as "governing norms," including "marked 
interference with employment" or and 
"frequent periods of hospitalization." 
(The Court, in Thun, noted that 
extraschedular consideration may be 
warranted for disabilities that present a 
loss of earning capacity that is less 
severe than one where the veteran is 
totally unemployable).

Step 3- If the rating schedule is 
inadequate to evaluate a claimant's 
disability picture and that picture has 
related factors such as marked 
interference with employment or frequent 
periods of hospitalization, then the case 
must be referred to the Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service for a 
determination of whether the claimant's 
disability picture warrants the assignment 
of an extraschedular rating.

3.  If, after the foregoing analysis, the 
decision is less than a full grant of 
benefits, furnish the Veteran and his 
representative with an appropriate SSOC, 
and provide an opportunity for response, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




